DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 01/18/2021 is accepted and entered. Applicant’s amendments to the drawings have overcome the previous drawing objections and the objections have been withdrawn. Applicant’s arguments regarding the 112a rejections have been found persuasive and the 112a rejections have been withdrawn.
Applicant's arguments filed 01/18/2021 have been fully considered but they are not persuasive.
Regarding Claims 1 and 22, Applicant argues that the combination of Locke and Clark would change the principle of operation of Locke and, therefore, there is no motivation to combine the two references. Applicant argues that Locke teaches an attachment device made of acrylic adhesive to attach the cover to an attachment surface, and that Clark teaches a thermoplastic film that is intended to be less adherent to a wound bed. However, Clark in ¶ [0002] is discussing how the envelope reduces the adherence of the fibrous material (located within the envelope) to the wound bed. Clark does not specifically state that adhesive material is undesirable. In fact, Clark indicates that the sheet material can weakly adhered to the wound bed – weak adherence is adherence nonetheless. Therefore, one of ordinary skill in the art would be motivated to make the combination of Locke/Clark set forth below, to reduce the risk of the 
Applicant’s arguments regarding Claim 43 are moot because a new grounds of rejection is made in view of Locke/Hardman, as set forth below.
Applicant did not specifically argue the dependent claims.
Claim Objections
Claim 22 is objected because the language “an contracting layer” should read “a contracting layer”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 10-19, 22, 27, and 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al (US 2015/0320602) in view of Clark et al (US 2010/0291184).
Regarding Claims 1 and 6, Locke discloses a system (100, Fig. 1) for closing an opening through a surface of a tissue site (102, Fig. 1), the system comprising:
an apposition layer (contracting layer 114, Fig. 1) adapted to be positioned over the opening (Fig 1, ¶ [0051]), the apposition layer comprising:
	a material having a firmness factor (¶ [0005, 0055]), and
	a plurality of holes (128, Figs. 1, 2, and 4) extending through the apposition layer (114, Figs. 1, 2, and 4), the holes (128, Figs. 1, 2, and 4) forming a void space and having a perforation shape factor and a strut angle configured to collapse the 
a first layer (base layer 116, Fig. 1) adapted to be positioned below the apposition layer (114, Fig. 1), the first layer (116, Fig. 1) having a plurality of perforations (¶ [0058]);
a second layer (¶ [0047], the sealing layer can be completely covered with adhesive and the adhesive will form a layer between the apposition layer and the sealing layer) adapted to be positioned above the apposition layer (114, Fig. 1), the second layer having at least one perforation (there is one perforation in the adhesive layer to allow for the opening for connector 108, Fig. 1);
a dressing (cover 112, Fig. 1) adapted to cover the apposition layer (114, Fig. 1) to form a sealed space (¶ [0005, 0032]); and
a negative-pressure source (106, Fig. 1) adapted to be fluidly coupled to the sealed space to provide negative pressure to the sealed space (¶ [0029-0032]);
wherein the apposition layer (114, Fig. 1) generates a closing force (131, Figs. 1, 2, and 4) in the first direction that is substantially parallel to the surface of the tissue site (102, Fig. 1) to close the opening in response to application of the negative pressure (¶ [0005, 0069]).
Locke is silent whether the first layer and the second layer comprise a single, continuous sheet of material, wherein the at least one perforation of the second layer comprises a plurality of perforations.
Clark teaches a wound dressing, thus being in the same field of endeavor, with an apertured sheet material that can form an envelope around an absorbent layer, 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the first and second layers to be made of a sheet comprising a single, continuous sheet of apertured material, where the first and second layers comprise a plurality of perforations, to allow the contracting layer to be covered substantially by the film on both the top and bottom of the contracting layer, to prevent direct contact of the contracting layer with the patient (as motivated by Clark ¶ [0031-0032]).
Regarding Claims 22 and 27, Locke discloses an apparatus (dressing 104, Fig. 1) for closing an opening through a surface of a tissue site (102, Fig. 1), the apparatus comprising:
a contracting layer (114, Fig. 1) adapted to be positioned over the opening (Fig 1, ¶ [0051]), the contracting layer comprising:
	a material having a firmness factor (¶ [0005, 0055]), and
	a plurality of holes (128, Figs. 1, 2, and 4) extending through the contracting layer (114, Figs. 1, 2, and 4), the holes (128, Figs. 1, 2, and 4) forming a void space and having a perforation shape factor and a strut angle configured to collapse the contracting layer (114, Figs. 1, 2, and 4) in a first direction relative to a second direction (¶ [0005, 0062-0065]);

an upper layer (¶ [0047], the sealing layer can be completely covered with adhesive and the adhesive will form a layer between the apposition layer and the sealing layer) adapted to be positioned above the contracting layer (114, Fig. 1), the upper layer having at least one perforation (there is one perforation in the adhesive layer to allow for the opening for connector 108, Fig. 1);
wherein the apposition layer (114, Fig. 1) generates a closing force (131, Figs. 1, 2, and 4) substantially parallel to the surface of the tissue site (102, Fig. 1) to close the opening in response to application of the negative pressure (¶ [0005, 0069]).
Locke is silent whether the upper layer and the lower layer comprise a single, continuous sheet of material, wherein the at least one perforation of the lower layer comprises a plurality of perforations.
Clark teaches a wound dressing, thus being in the same field of endeavor, with an apertured sheet material that can form an envelope around an absorbent layer, where the sheet material is formed of a single piece of material that has been folded around the absorbent and both the top and bottom layers have a plurality of perforations (¶ [0032], Fig. 1). The apertured sheet acts a wound contact layer for the dressing while substantially covering both the top and bottom of the absorbent (¶ [0031-0032]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the first and second layers to be made of a sheet comprising a single, continuous sheet of apertured material, where the first and second layers comprise a plurality of 
Regarding Claims 10 and 31, Locke further discloses the plurality of holes have an average effective diameter of about 5 mm (¶ [0066]).
Regarding Claims 11 and 32, Locke further discloses the plurality of holes are formed in two or more parallel rows (Fig. 2, ¶ [0063]).
Regarding Claims 12 and 33, Locke further discloses the strut angle is about 90 degrees (Claim 4).
Regarding Claims 13 and 34, Locke further discloses the strut angle is less than about 90 degrees (¶ [0063]).
Regarding Claims 14 and 35, Locke further discloses the perforation shape factor of each hole is less than about 1 (¶ [0080]).
Regarding Claims 15 and 36, Locke further discloses a thickness of the apposition layer is about 15 mm (¶ [0052]).
Regarding Claims 16 and 37, Locke further discloses the firmness factor is about 5 (¶ [0055, 0067]).
Regarding Claims 17 and 38, Locke further discloses the firmness factor is about 3 (¶ [0056, 0096]).
Regarding Claims 18 and 39, Locke further discloses a shape of each hole of the plurality of holes is elliptical (Fig. 9A).
Regarding Claim 19, Locke further discloses the apposition layer comprises a felted foam (Claim 14).
Claim 40, Locke further discloses the contracting layer comprises a compressed foam (¶ [0055]).
Claims 2-5 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al (US 2015/0320602) in view of Clark et al (US 2010/0291184) further in view of Robinson et al (US 2014/0188059).
Regarding Claims 2 and 23, Locke further discloses the second/upper layer comprises a silicone adhesive (¶ [0047]; silicone gel can be used as the adherent).
Locke/Clark is silent whether the first/lower layer and second/upper layer comprise a silicone adhesive.
Robinson teaches a medical drape, thus being in the same field of endeavor of medical devices adhered to the skin, with a silicone adhesive layer (110, Fig. 3; ¶ [0036]) adhered to a film layer (108, Fig. 3). This adhesive layer allows the drape to safely adhere to the patient’s skin (¶ [0036]).
Therefore, it would have been obvious to modify the first and second layer of Locke/Clark to include a silicone adhesive to allow the first layer to adhere safely to the patient’s skin. Since the dressing of Locke is intended to bring two sides of a wound together, having adhesive on the layer that comes into contact with the patient’s skin would be beneficial. Having the adhesive on the entire bottom layer will create a stronger hold and allow for more effective wound contraction than if the adhesive was only present on the upper drape layer. Having the adhesive on the top layer will ensure the top layer adheres properly to overlying layers.
Regarding Claims 3 and 24, Locke further discloses a silicone adhesive with a coating weight between about 100 gsm and about 200 gsm (¶ [0036], the coating 
Regarding Claims 4 and 25, Locke is silent whether the first/lower layer and the second/upper layer each comprise a polyurethane material.
Robinson teaches the adhesive material may be made of polyurethane as well as silicone (¶ [0036]) and that the film material can be made of polyurethane (¶ [0028]).
Therefore, it would have been obvious to simply substitute the silicone adhesive of Locke/Clark for a polyurethane adhesive and to utilize polyurethane for the film layer of Locke/Clark to obtain the predictable result of adhering the second layer to the patient and allowing the first layer to be made of a commonly used film material.
Regarding Claims 5 and 26, Locke is silent whether the first/lower layer and second/upper layer comprise a hydrogel.
Robinson teaches a medical drape, thus being in the same field of endeavor of medical devices adhered to the skin, with a silicone adhesive layer (110, Fig. 3; ¶ [0036]) adhered to a film layer (108, Fig. 3). This adhesive layer allows the drape to safely adhere to the patient’s skin (¶ [0036]). Locke teaches that a hydrogel adhesive is a substitution for a silicone adhesive (¶ [0047]).
Therefore, it would have been obvious to modify the first and second layer of Locke/Clark to comprise an adhesive, and further modify that based on the teachings of Locke/Clark to substitute the silicone adhesive for a hydrogel adhesive, to obtain the predictable result of adhering the first layer to the patient’s skin to provide a strong seal and effective contracting force to the wound.
Claims 20, 21, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al (US 2015/0320602) in view of Clark et al (US 2010/0291184) further in view of Luckemeyer et al (US 2015/0119830).
Regarding Claim 20 and 41, Locke/Clark is silent regarding a dressing, wherein the dressing comprises a base layer having a plurality of apertures extending through the base layer, at least a portion of the plurality of apertures configured to transmit fluid across the base layer; a fluid management assembly positioned over the base layer, the fluid management assembly comprising: a first wicking layer, an absorbent disposed over the first wicking layer, and a second wicking layer disposed over the absorbent and having a periphery coupled to a periphery of the first wicking layer to enclose the absorbent; a sealing member disposed over the fluid management assembly; and an adhesive layer positioned between a periphery of the base layer and the sealing member, the adhesive layer coupling the base layer to the sealing member to enclose the fluid management assembly.
Luckemeyer teaches a wound dressing, thus being in the same field of endeavor, with a dressing (124, Fig. 2) comprising:
a base layer (132, Fig. 2) having a plurality of apertures (160, Fig. 2) extending through the base layer (132, Fig. 2) at least a portion of the plurality of apertures (160, Fig. 2) configured to transmit fluid across the base layer (132, Fig. 2; ¶ [0029]);
a fluid management assembly (144, Fig. 2) positioned over the base layer (132, Fig. 2), the fluid management assembly (144, Fig. 2) comprising:
	a first wicking layer (176, Fig. 2; ¶ [0047]);

	a second wicking layer (180, Fig. 2) disposed over the absorbent (184, Fig. 2) and having a periphery coupled to a periphery of the first wicking layer (176, Fig. 2) to enclose the absorbent (184, Fig. 2; ¶ [0048]);
a sealing member (140, Fig. 2) disposed over the fluid management assembly (144, Fig. 2); and
an adhesive layer (136, Fig. 2) positioned between a periphery of the base layer (132, Fig. 2) and the sealing member (140, Fig. 2), the adhesive layer (136, Fig. 2) coupling the base layer (132, Fig. 2) to the sealing member (140, Fig. 2) to enclose the fluid management assembly (144, Fig. 2). The dressing of Luckemeyer allows for negative pressure to be delivered to the wound site, and also provides an absorbent for fluid to be absorbed away from the wound site to prevent infection.
Therefore, it would have been obvious to substitute the sealing layer of Locke/Clark for the dressing of Luckemeyer to allow the device of Locke/Clark/Luckemeyer to provide negative pressure to the wound as well as absorbing fluid away from the wound to allow for better healing and prevent infections.
Regarding Claims 21 and 42, Locke/Clark is silent whether the plurality of apertures in the base layer comprise a first group of apertures disposed in a center portion of the base layer and having a first diameter; a second group of apertures disposed in a perimeter portion of the base layer and having a second diameter, the first group of apertures and the second group of apertures separated by a border; and the 
Luckemeyer teaches the base layer (132, Figs. 2 and 4B) comprises a first group of apertures disposed in a center portion of the base layer and having a first diameter; a second group of apertures disposed in a perimeter portion of the base layer and having a second diameter, the first group of apertures and the second group of apertures separated by a border; and the second group of apertures having an average diameter that is larger than the average diameter of the first group of apertures (as seen in Fig. 4B). This structure allows the apertures in the center of the base layer to be placed over the wound area and the apertures in the periphery to be placed over the tissue site (¶ [0029]).
Therefore, it would have been obvious to modify the base layer of Locke/Clark to have a central group of smaller apertures and a peripheral group of larger apertures to allow for the central apertures to be placed over the wound and the peripheral apertures to be placed over the tissue site (as motivated by Luckemeyer ¶ [0029]).
Claims 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al (US 2015/0320602) in view of Hardman et al (US 2010/0106115).
Regarding Claim 43, Locke discloses a method for closing an opening through a surface of a tissue site, the method comprising:
positioning a first layer (protective layer 116, Fig. 1) below an apposition layer (contracting layer 114, Fig. 1), the first layer (116, Fig. 1) having a plurality of perforations (¶ [0058]; a perforated film has multiple perforations);

collapsing the apposition layer (114, Fig. 1) parallel to the surface of the tissue site to generate a closing force (¶ [0005, 0069], Fig. 2).
Locke is silent regarding positioning positioning a second layer below the apposition layer, the second layer being separate from the first layer, the second layer having a plurality of perforations.
Hardman teaches a negative pressure wound dressing, thus being in the same field of endeavor, with a manifold (160, Fig. 1B) that is encapsulated by an encapsulating material (first leg encapsulating member 168 and second leg encapsulating member 170, Fig. 1B) with a plurality of perforations (fenestrations 114, 116, Fig. 1B) to allow fluid to flow through the manifold while preventing the manifold material from coming into contact with the wound (¶ [0038-0039]).
Therefore, it would have been obvious to modify the apposition layer of Locke to be encapsulated in a first and second layer with a plurality of perforations to allow fluid to flow through the manifold while ensuring the apposition material does not come into contact with the wound (as motivated by Hardman ¶ [0038-0039]). This combination 
Regarding Claim 44, Locke further discloses positioning a sealing member (112, Fig. 1) over the apposition layer (114, Fig. 1); sealing the sealing member (112, Fig. 1) to tissue surrounding the tissue site to form a sealed space (¶ [0005, 0032]); and fluidly coupling a negative-pressure source to the sealed space (¶ [0029-0032]).
Regarding Claim 45, Locke further discloses collapsing the apposition layer comprises supplying negative pressure to the sealed space with the negative pressure-source (¶ [0057, 0068-0069]).
Regarding Claim 46, Locke further discloses collapsing the apposition layer comprises supplying negative pressure to the apposition layer (¶ [0057, 0068-0069]).
Regarding Claim 47, Locke further discloses collapsing the apposition layer comprises collapsing the apposition layer in response to a supply of negative pressure, and drawing the edges of the apposition layer toward a center of the apposition layer in response to the collapse of the holes of the apposition layer (Claim 39, ¶ [0057, 0068-0069]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JESSICA R ARBLE/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781